Given, C. J.
1 I. The defendant objected to any other counsel appearing for the state than the county attorney, he being present. “The Court to the County Attorney: I should think you should conduct this examination. (The state excepts.)” If this may be said to be a ruling on the objection, and to be erroneous, it was without prejudice to the state, as the county attorney appears to have been fully conversant with the case, and capable of conducting the examination.
2 *503 4 *49II. Witnesses Perigo and Mefferd having testified to a sale of liquors in defendant’s place by the clerk during the carnival, one Jackson testified that he was clerk, and that defendant did not keep any liquors to his knowledge. He was asked on cross-examination: “Did you sell any whisky to anybody looking like these gentlemen *50during the carnival?” And to this defendant’s objection was sustained. The question was proper cross-examination. One Anderson having testified that he and Sanders got whisky at Hibner’s place, Hibner testified that he never sold them whisky or liquor, and on cross-examination said that he did not keep any whisky or beer during carnival week. He was then asked if he had any empty bottles back of his prescription case, to which defendant objected as not proper cross-examination, and the objection was sustained. We think this evidence might well have been admitted, as tending to contradict the statement previously made. Defendant Hibner was asked, “Did you keep any whisky during the year 1899 ?” to which he answered, “No.” He was then asked, “Did you keep any other intoxicating liquors?” Defendant objected as not cross-examination, and the objection was sustained. Witness was then asked, “Have you bought whisky during the spring of the year ?” which was objected to for the same reason. “The Court: The question is whether he sold any. (Objection sustained. State excepts.)” The question was not only as to selling, but also whether he kept for illegal sale. The objection should have been overruled.
III. Counsel for appellant discuss the evidence, and insist that upon the merits the court erred in its decree. We will not set out the evidence. It is sufficient to say that it leaves no doubt but that the defendant Hibner kept for sale and sold intoxicating liquors in violation of law in the premises described during the time charged, and that the defendant J. W. Jamison knew that the premises were being so used.
The decree of the district court is reversed, and the «ase remanded for a decree against the defendants in harmony with this opinion. — Reversed.